DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 6/22/2022 are acknowledged and have been fully considered.  Claims 1-3 and 5-20 are now pending.  Claim 4 is canceled; claims 1, 3, 5-7, 9-15, 17, 19, and 20 are amended; no claims are withdrawn; no claims are new.
Claims 1-3 and 5-20 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20, as amended, recite “demonstrates acceptable emulsion structural stability through a range of temperatures”. The phrase “acceptable emulsion structural stability through a range of temperatures” is not defined the instant specification as to what constitutes a “acceptable emulsion structural stability. What may be “acceptable” to one individual may not be acceptable to another.  Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970).  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005).
Claim 9 recites “the at least one dispersing agents comprises Polyhydroxystearic Acid, Isohexadecane (and) Disteardimonium Hectorite (and) Propylene Carbonate, or a combination thereof.”  It is not clear if the claim can be met by a single one of the recited species (“the one”) or if the claim is requiring Isohexadecane and Disteardimonium Hectorite and Propylene Carbonate combined together to meet the limitation one.  Further, it is unclear why the claim recites “(and)” rather than “and”.  For purposes of examination the claim will be interpreted as being met by any of the singular species recited.
Claim 10 recites “wherein the Polyhydroxystearic Acid is present from about 0.1 % to about 2%, by weight, based on the total weight of the sunscreen composition, or the Isohexadecane (and) Disteardimonium Hectorite (and) Propylene Carbonate is present from about 1 % to about 4%, by weight”.  Claim 9, from which claim 10 depends, recites “the at one of dispersing agent comprises Polyhydroxystearic Acid”, and it is not clear what the “one or more of the Polyhydroxystearic Acid” is referencing.  Additionally, it is not clear if the claim, which still recites “wherein one”, is met by one of the recited species of if the claim is requiring a specific combination of “or more”, which requires all species recited to be present.  Further, it is unclear why the claim recites “(and)” rather than “and”.  For purposes of examination the claim will be interpreted as being met by any of the singular species recited.
Claims 2-3, 6, 8, 12, 14-16, and 18 are rejected for depending on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8-10, 12, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikebe et al. (US 2014/0161848, cited on IDS filed 6/29/2021) in view of Yamaki et al. (US 2017/0333301, cited on IDS filed 6/29/2021).
Ikebe et al. teaches a UV protective cosmetic composition having a high SPF and having a protective effect in a broad wavelength region over UVA and UVB, without undesirable white appearance upon application to the skin (see abstract). Ikebe et al. teaches 3-15% by mass of one or more UV absorbing agents and 10-22% by mass of zinc oxide (i.e. at least one mineral UV filter, see abstract).  Ikebe et al. teaches that the UV absorbing agents are selected from a group of organic UV fillers (see [0019]).  Ikebe et al. teaches a composition which includes 2.5% by weight of polymethylsilsesquioxane (i.e. at least one film forming polymer) and distearyldimonium hectorite (i.e. a dispersing agent, see Table 1). Ikebe et al. teaches that the composition can include surfactants (i.e. an emulsifier) and waxes (i.e. a structuring agent, see [0040]). Ikebe et al. teaches compositions which include water and ethanol (i.e. solvents, see Table 1).  Ikebe et al. teaches that the UV protective cosmetic compositions are in the form of an emulsion (see [0041]). Ikebe et al. teaches zinc oxide (see abstract) and teaches that the one or more organic UV agents include homosalate, octisalate (i.e. ethylhexyl salicylate), and octocrylene (see claim 11).  Ikebe et al. teaches 3-15% by mass of one or more UV absorbing agents and 10-22% by mass of zinc oxide (i.e. at least one mineral UV filter, see abstract) which reads on a ratio of 1.5:1 (15:10).  
Ikebe et al. does not teach a water-in-oil emulsion.
Yamaki et al. teaches a water-in-oil emulsion sunscreen cosmetic (see abstract).  Yamaki et al. teaches that the UV protection ability improves upon contact with water, sweat and the like, while having a pleasant texture (see abstract).  Yamaki et al. teaches that the composition includes (A) 6 to 40 mass % of a UV protective agent; (B) an organic-modified clay mineral; (C) an oil-phase-thickening agent, and (D) a silicone-based surfactant (see abstract). Yamaki et al. teaches that the UV protective agent is at least one UV absorbing agent and UV scattering agents, including organic UV absorbing agents and fine particles of metal oxides, such as zinc oxide (see [0022]-[0024]).  Yamaki et al. teaches that the organic-modified clay mineral can be selected from a group which includes hectorite (see [0030]), and teaches examples with distearyldimonium hectorite (see Table 1). Yamaki et al. teaches that the organic-modified clay mineral is present at 0.3-3% by weight (see [0034]).  Yamaki et al. teaches that the composition can include silicone oils, as it is a water-in-oil emulsion (see [0050-0051)].
Regarding claims 1 and 3, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate a water-in-oil emulsion as taught by Yamaki et al. with the UV protective cosmetic composition of Ikebe et al.  One would be motivated to do so with a reasonable expectation of success as Ikebe et al. teaches that the composition can generically be in the form of an emulsion, and Yamaki et al. teaches that a cosmetic sunscreen with a similar formulation can be formulated as a water-in-oil form.  Regarding the limitation of “and wherein the sunscreen composition confers water-resistant broad- spectrum UV protection, is non-whitening, and demonstrates acceptable emulsion structural stability through a range of temperatures”, the prior art renders obvious the claimed composition.  A person of ordinary skill in the art would reasonably expect the same composition to have the same properties.  It is also noted Ikebe et al. teaches a protective effect in a broad wavelength region over UVA and UVB, without undesirable white appearance upon application to the skin (see abstract).  Regarding the recited blend of homosalate, octisalate (i.e. ethylhexyl salicylate), and octocrylene, the MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Further, regarding the claimed ratio, Ikebe et al. teaches 3-15% by mass of one or more UV absorbing agents and 10-22% by mass of zinc oxide (i.e. at least one mineral UV filter, see abstract) which reads on a ratio of 1.5:1 (15:10).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  A person of ordinary skill in the art would reasonably expect 1.5:1 to have the same properties as about 2:1.
Regarding claim 2, Ikebe et al. teaches examples that are free of oxybenzone (i.e. benzophenone-3) see Tables 1 and 2.
Regarding claims 5 and 6, Ikebe et al. teaches 3-15% by mass of one or more UV absorbing agents and 10-22% by mass of zinc oxide (see abstract).  Ikebe et al. teaches that the one or more organic UV agents include homosalate, octisalate (i.e. ethylhexyl salicylate), and octocrylene (see claim 11).  The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). One skilled in the art would be motivated to manipulate the amount of the UV filters from within said ranges by routine experimentation, in order to optimize the desired effect (i.e. SPF) of the resultant composition.
Regarding claim 8, Ikebe et al. does not teach a composition with Polyurethane-35, Trimethylsiloxysilicate, Ethylenediamine/Stearyl Dimer Dilinoleate Copolymer (see entire document).
Regarding claim 9, Ikebe et al. teaches a composition which includes distearyldimonium hectorite (i.e. a dispersing agent, see Table 1).  Note the interpretation sets forth above in the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Regarding claim 10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at 0.3-3% by weight organic-modified clay mineral as taught by Yamaki et al. in the formulation of   Ikebe et al.  One would be motivated to do so with a reasonable expectation of success as Ikebe et al. teaches formulations with a clay mineral, and Yamaki et al. teaches that the clay mineral can be successfully utilized at 0.3-3% by weight (see [0034]).  Note the interpretation sets forth above in the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Regarding claim 12, Ikebe et al. does not teach a composition with any one of Poly C10-30 Alkyl Acrylate, Lauryl PEG- 9 Polydimethysiloxyethyl Dimethicone, Glyceryl Stearate (and) PEG-100 Stearate or a combination thereof (see entire document).
Regarding claim 14, Ikebe et al. does not teach a composition Microcrystalline Wax / Cera Microcristallina (see entire document).
Regarding claim 15, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate a water-in-oil emulsion with a silicone as taught by Yamaki et al. with the UV protective cosmetic composition of Ikebe et al. One would be motivated to do so with a reasonable expectation of success as Ikebe et al. teaches that the composition can generically be in the form of an emulsion, and Yamaki et al. teaches that a cosmetic sunscreen with a similar formulation can be formulated as a water-in-oil form with a silicone as the oil component.
Regarding claim 17, Ikebe et al. teaches that the composition can also include oils, moisturizing agents, hydrocarbon oils, fatty acids, higher alcohols, fatty acid esters, fragrances, preservatives, antioxidants, and drugs (see [0040]).
Regarding claim 18, Ikebe et al. teaches the SPF of the cosmetic is 30 or greater (see abstract).
Regarding claim 20, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate a water-in-oil emulsion as taught by Yamaki et al. with the UV protective cosmetic composition of Ikebe et al.  One would be motivated to do so with a reasonable expectation of success as Ikebe et al. teaches that the composition can generically be in the form of an emulsion, and Yamaki et al. teaches that a cosmetic sunscreen with a similar formulation can be formulated as a water-in-oil form.  Regarding the limitation of “sprayable” in the preamble and the limitation of “wherein the sunscreen composition is sprayable”, the prior art renders obvious a water-in-oil emulsion, which a person of ordinary skill in the art would reasonably expect to be capable of being sprayed.  Regarding the limitation of “confers water-resistant broad-spectrum UV protection, is non-whitening, and demonstrates acceptable emulsion structural stability through a range of temperatures”, the prior art renders obvious the claimed composition.  A person of ordinary skill in the art would reasonably expect the same composition to have the same properties.  It is also noted Ikebe et al. teaches a protective effect in a broad wavelength region over UVA and UVB, without undesirable white appearance upon application to the skin (see abstract).  Regarding the recited blend of homosalate, octisalate (i.e. ethylhexyl salicylate), and octocrylene, the MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Further, regarding the claimed ratio, Ikebe et al. teaches 3-15% by mass of one or more UV absorbing agents and 10-22% by mass of zinc oxide (i.e. at least one mineral UV filter, see abstract) which reads on a ratio of 1.5:1 (15:10).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  A person of ordinary skill in the art would reasonably expect 1.5:1 to have the same properties as about 2:1.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikebe et al. (US 2014/0161848, cited on IDS filed 6/29/2021) and Yamaki et al. (US 2017/0333301, cited on IDS filed 6/29/2021) further in view of Johncock et al. (US 2015/0265510).
The teachings of Ikebe et al. and Yamaki et al. have been set forth above.
Ikebe et al. and Yamaki et al. do not teach about 1 % to about 3% polyester-5, about 2% to about 5% dimethicone acrylates copolymer, and a combination thereof.
Johncock et al. teaches mineral based sunscreens (see abstract and [0076]). Johncock et al. teaches that the preparations can also include organic UV absorbers (see [0077]). Johncock et al. teaches that the preparation can be in the form of an emulsion, including water-in-oil (see [0168]) and teaches examples that are W/O (see Example 15 and Example 17). Johncock et al. teaches that the composition can include film formers (see [0072]) and teaches an example with 2.5% by weight of polyester-5 (see Example 18.4).  Johncock et al. teaches that the composition can include emulsifiers (see [0072]), and teaches an emulsion formulated using 1% by weight of PEG-30 dipolyhydroxystearate (see Example 16). Johncock et al. teaches that the composition can include consistency factors, which are selected from fatty alcohols (see [0254], and teaches examples with 1-7% by weight of cetearyl alcohol (see Example 13, Table 14, etc).
Regarding claim 7, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a film forming agent such as 2.5% by weight of polyester-5 as taught by Johncock et al. in the composition of Ikebe et al. and Yamaki et al.  One would be motivated to do so with a reasonable expectation of success as Johncock et al. a similar mineral-based sunscreen formulation, and teaches that 2.5% by weight of polyester-5 can be successfully utilized.
Regarding claim 11, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize an emulsifier such as 1% by weight of PEG-30 dipolyhydroxystearate as taught by Johncock et al. in the composition of Ikebe et al. and Yamaki et al.  One would be motivated to do so with a reasonable expectation of success as Johncock et al. a similar mineral based sunscreen formulation, and teaches that 1% by weight of PEG-30 dipolyhydroxystearate can be successfully utilized. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  A person of ordinary skill in the art would reasonably expect 1% by weight to have the same properties as about 2%.
Regarding claim 13, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize include consistency factors such as 1-7% by weight of cetearyl alcohol as taught by Johncock et al. in the composition of Ikebe et al. and Yamaki et al.  One would be motivated to do so with a reasonable expectation of success as Johncock et al. a similar mineral-based sunscreen formulation, and teaches that 1-7% by weight of cetearyl alcohol can be successfully utilized.
Regarding claim 16, Johncock et al. teaches that the composition can include consistency factors, which are selected from fatty alcohols (see [0254], and teaches examples with 1-7% by weight of cetearyl alcohol (see Example 13, Table 14, etc) and Ikebe et al. teaches approximately 37-41% by weight of solvent (see Table 1), which would read on a ratio of approximately 5.8:1.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 19, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johncock et al., Ikebe et al., and Yamaki et al. and arrive at an water-in-oil emulsion with (i) at least one mineral UV filter comprising ZnO, present at about 12%; (ii) a blend of organic UV filters comprising homosalate, present at about 15%, octisalate, present at about 5%, and octocrylene, present at about 10%; (vii) at least one film former comprising one or more of polyester-5 and dimethicone acrylates copolymer, present from about 2% to about 5%; (iii) a combination of dispersing agents comprising polyhydroxystearic acid, and isohexadecane (and) disteardimonium hectorite (and) propylene carbonate; (iv) a combination of emulsifiers comprising PEG-30 dipolyhydroxystearate and polyglyceryl-4 isostearate; (v) one or a combination of structuring agents; (viii) one or a combination of solvents; and (ix) one or more SPF boosters, one or more feel modifying powders, or one or more actives.  One would be motivated to do so with a reasonable expectation of success as the references render the amounts and components obvious, as all are drawn to similar sunscreen compositions.  Further, there is no data or argument presented in the instant specification which suggests that the claimed combination and amounts provide any unexpected or unpredictable result.
Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Ikebe does not disclose, teach, or suggest the specific combination of homosalate, ethylhexyl salicylate (octisalate), and octocrylene.  However, the MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Further, there is no data or argument presented in the instant specification which suggests that the claimed combination and amounts provide any unexpected or unpredictable result.
Applicant argues that Ikebe does not disclose, teach, or suggest a weight ratio of organic UV filters:mineral UV filter in the range from about 2:1 to about 4:1.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant argues that Ikebe only discloses an oil-in-water emulsion and Yamaki only discloses a water-in-oil emulsion.  Applicant argues that one of ordinary skill in the art would not consider the water-in-oil emulsion of Yamaki and the oil-in-water emulsion of Ikebe to be interchangeable based on the combined teachings of Ikebe and Yamaki or the compositions of one to be relevant to compositions of the other. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both references are drawn to UV protective/sunscreen type compositions.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate a water-in-oil emulsion as taught by Yamaki et al. with the UV protective cosmetic composition of Ikebe et al.  One would be motivated to do so with a reasonable expectation of success as Ikebe et al. teaches that the composition can generically be in the form of an emulsion, and Yamaki et al. teaches that a cosmetic sunscreen with a similar formulation can be formulated as a water-in-oil form.  
Applicant argues that Johncock is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Johncock et al. teaches mineral based sunscreens (see abstract and [0076]) which can also include organic UV absorbers (see [0077]).
Additionally, the Examiner notes that there is no data or argument presented in the instant specification which suggests that the claimed combinations and amounts provide any unexpected or unpredictable result.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611